Citation Nr: 1132697	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-30 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to recognition of the appellant as the deceased Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to December 1945.  His death certificate reflects that at the time of his death in February 1990, he was divorced.  The appellant was the informant.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO found that the appellant was not the surviving spouse of the Veteran.

The appellant testified before the undersigned during a June 2011 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action, on her part, is required.


REMAND

During the June 2011 hearing, the appellant testified that she had applied for and been denied Social Security Administration (SSA) widow's benefits.  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The records related to the SSA's determination have not yet been associated with the claims file and may be relevant.  In this regard, the Board notes that a claim for SSA death benefits is also considered a claim for VA death benefits.  See 38 C.F.R. § 3.153 (2010).

During the June 2011 hearing, the appellant also testified that the Veteran was treated at Lindsay Municipal Hospital (Lindsay) prior to his death and that she had signed paperwork upon his admission which referenced their marital status.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the appellant of the records and provide a release to obtain the records.  If the appellant does not provide the release, VA has undertaken to request that the appellant obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).  As any private treatment records from Lindsay, including any admission paperwork, may be relevant to the issue of whether the appellant was recognized as the Veteran's spouse at the time of his death, a remand is also necessary to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA copies of any determination(s) and all records underlying any such determination(s) submitted or obtained in support of any claim for widow's (death) benefits filed by the appellant or on her behalf.  All efforts to obtain these records must be documented in the claims file.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant and her attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken, to include advising her to submit any records in her possession.  All such notification must be documented in the claims file.
 
2.  Send to the appellant and her attorney a letter requesting that the appellant provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to her appeal that is not currently of record.  Specifically request that the appellant provide authorization to enable it to obtain all relevant records pertaining to the Veteran's treatment at Lindsay Municipal Hospital, especially any treatment records or admission paperwork completed immediately prior to his death in February 1990.  If the appellant responds, assist her in obtaining any additional evidence identified.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant and her attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken, to include advising her to submit any records in her possession.  All such notification must be documented in the claims file.

If the appellant fails to furnish any necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA.

3.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the issue of entitlement to recognition of the appellant as the deceased Veteran's surviving spouse, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the appellant an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



